DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alfonzo Cutaia on September 16, 2021.  
The application has been amended as follows: 
Claim 1 (currently amended):  A capillary driven microfluidic system comprising [[An]] an arrangement , the arrangement comprising: 
a channel for receiving a fluid at a first end,
a valve arranged at a second end of the channel and configured to
control a flow of the fluid to stop as it reaches the second end of the channel, 
one or more structures for holding a dried reagent, 
the one or more structures each having a width (W2) which is larger than a width (W1) of the channel, 
wherein  the one or more structures are fluidly coupled to a side wall of the channel via a passage such that the fluid is allowed to enter the one or more  via the passage, dissolve the dried reagent held therein, and diffuse back into the channel via the passage, and
an actuator configured to open the valve a predetermined time after receipt of the fluid by the channel. 
Claim 14 (currently amended): A method in a capillary driven microfluidic system for dissolving a reagent in a fluid, comprising: 
providing a fluid at a first end of a channel , whereby the fluid is drawn into the channel  by capillary forces,
controlling, by means of a valve arranged at a second end of the channel, a flow of the fluid in the channel to stop as it reaches the second end of the channel,
wherein one or more structures holding a dried reagent, each are fluidly coupled to a side wall of the channel via a passage, the one or more structures each having a width (W2) which is larger than a width (W1) of the channel , whereby, as fluid is drawn into the channel, the fluid 4Preliminary AmendmentAttorney Docket No.: 091319.00002 enters the one or more structures  from the channel via a passage , dissolves the dried reagent held therein, and diffuses back into the channel via a passage, 
controlling, by means of an actuator, the valve to open a predetermined time after the fluid has been provided to the channel , whereby the fluid with the reagent dissolved therein flows out of the channel.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Blankenstein et al (US 2004/0096358), teaches a 
a channel (14) for receiving a fluid at a first end (referred to as an inlet opening 16 in [0030] which recites “channel 14 comprising an inlet opening 16 being in fluid communication with a reservoir not shown and an outlet opening 18. Liquid in the channel 14 is transported in the channel”),
one or more structures (referred to as reaction chambers 50,52,54 in [0036]) for holding a dried reagent (see claims 1 and 3) , 
the one or more structures (reaction chambers 50,52,54) each having a width (W2) which is larger than a width (W1) of the channel.
However, reference does not teach nor fairly suggests a capillary driven microfluidic system having a valve arranged at a second end of a channel and configured to control a flow of fluid to stop the fluid flow when the fluid reaches the second end of the channel,  wherein one or more structures are fluidly coupled to a side wall of the channel via a passage such that the fluid is allowed to enter the one or more structures  from the channel via the passage, dissolve a dried reagent held therein, and diffuse back into the channel via the passage, and an actuator configured to open the valve a predetermined time after receipt of the fluid by the channel  (as required by claim 1 and 14).

The features of the claimed capillary driven microfluidic system would provide a suitable arrangement for the homogenous dissolution of a reagent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

/JENNIFER WECKER/Primary Examiner, Art Unit 1797